         Case 1:18-cv-05887-SDA Document 207 Filed 10/09/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 Jose Pareja, individually and on behalf of others
 similarly situated,                                   Index No. 18-cv-05887

                      Plaintiff,                       MOTION TO WITHDRAW AS
                                                       COUNSEL
              -against-

 184 Food Corp. et al.,

                       Defendants.

        Paul Hershan, Esq., the undersigned counsel, respectfully moves to withdraw as counsel
for Plaintiff in the above-captioned matter, as his last day of employment with the law firm of
Michael Faillace & Associates, P.C. is Friday, October 11, 2019.

       Michael Faillace & Associates, P.C. will continue to represent the Plaintiff in this matter,
and no party will be prejudiced if this Motion is granted.

      WHEREFORE, undersigned counsel respectfully requests that this Court permit Paul
Hershan to withdraw as counsel for the Plaintiff in this matter.


Dated: New York, New York                     Respectfully submitted,
       October 9, 2019

                                              /s/ Paul Hershan
                                              Paul Hershan, Esq.
                                              Michael Faillace & Associates, P.C.
                                              60 East 42nd Street, Suite 4510
                                              New York, New York 10165
                                              Attorneys for Plaintiff
